Title: To Thomas Jefferson from Andrew Ellicott, 21 December 1800
From: Ellicott, Andrew
To: Jefferson, Thomas



Sir
Philadelphia December 21st. 1800

Among all those who will address you upon the fortunate issue of the late election for President, and V.P. of the U.S. (an event equally propitious, both to liberty, and science,) no one will do it with more sincerity, and friendship than myself,—and with that sincerity, and friendship, I join my fellow citizens in congratulating you, on your being called by the voice of your country to fill the most important office it can bestow.

I intend being at the City of Washington some time next month, and shall take with me the whole of my correspondence, official, and otherwise during my absence to the southward; together with my journal, and astronomical observations: likewise a map of the Mississippi River from the mouth of the Ohio, down to the mouth of Willings bayou, which is a few miles below the line, with the maps of several other rivers of considerable importance to our country, tho at present but little known.
I am sir with all due respect your friend and Hbl. Servt.

Andw. Ellicott.

